THE THIRTEENTH COURT OF APPEALS

                                   13-17-00159-CR


                               Jonathan Paul Womack
                                         v.
                                 The State of Texas


                                 On appeal from the
                        County Court of Goliad County, Texas
                          Trial Cause No. 16-07-0403CR


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

March 15, 2018